Title: To Thomas Jefferson from Littleton W. Tazewell, 15 January 1807
From: Tazewell, Littleton W.
To: Jefferson, Thomas


                        
                            
                                dear sir;
                            
                            Norfolk. Jany. 15. 1807.
                        
                        A recent communication from those to whom I am accountable for what I do relative to the business of the late
                            firm of Robt. Cary & Co. of London which has been committed to my charge, makes it necessary for me again to
                            address you upon that part of this subject in which you are concerned. I have forborne to trouble you sooner, under the
                            assurance that whensoever you could find it convenient to discharge the whole or any important part of your debt I should
                            hear from you. And still influenced by the same consideration I should not now have made this application—But acting
                            under the directions of others I am reluctantly compelled to request, that you will be so good as to make payment of this
                            debt, or such part of it as you can find it convenient to discharge, at the earliest period which your own arrangements
                            will admit—Knowing the situation in which I stand you will excuse this application I am confident without any apology on
                            my part—I will only add, that if it be more convenient to you, the payment of any sum to the Cashier of the Bank of the
                            U—S— at Washington in my name, and his receipt for its amount forwarded to me, will enable me to receive that sum from the
                            Bank here, and will therefore be a mode of payment equally satisfactory to me with any other, and probably will be less
                            exposed to the hazard of remittance—
                  With sentiments of much respect I remain dear sir your obdt. servt.
                        
                        
                            Littn: W Tazewell
                            
                        
                    